NO. 12-19-00083-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 APRIL LEAH GONZALES,                              §         APPEAL FROM THE 87TH
 APPELLANT

 V.                                                §         JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                          §         ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
       April Leah Gonzales appeals her conviction for theft of property. In one issue, Appellant
challenges the trial court’s restitution order. We affirm.


                                          BACKGROUND
       Appellant was charged by indictment with theft of property in an amount of $100,000.00
or more than but less than $200,000.00. Appellant pleaded “guilty” to the offense, and the matter
proceeded to a bench trial on punishment. After hearing the evidence and arguments of counsel,
the trial court assessed Appellant’s punishment at imprisonment for ten years, suspended for a
term of ten years. The trial court further ordered that Appellant pay $214,741.47 in restitution.
This appeal followed.


                                           RESTITUTION
       In Appellant’s sole issue, she argues that the trial court erred by assessing a restitution
amount greater than the range of the offense to which she pleaded “guilty.”
Standard of Review and Applicable Law
       An appellate court reviews a challenge to a restitution order under an abuse of discretion
standard. Cartwright v. State, 605 S.W.2d 287, 289 (Tex. Crim. App. [Panel Op.] 1980). Due
process is implicated when the trial court abuses its discretion in setting the amount of restitution.
See id. Due process places the following limitations on the restitution a trial court may order: (1)
the restitution must be for injuries or damages for which the defendant is criminally responsible,
(2) the restitution must be directed to the victim or victims of the offense, and (3) the restitution
amount must be just and supported by a factual basis in the record. Burt v. State, 445 S.W.3d 752,
758 (Tex. Crim. App. 2014).
Analysis
        Appellant does not contend that the amount of restitution ordered is not supported by the
evidence, but that it is improper because it exceeds the range of the offense of conviction. In
support of her argument, she cites Montgomery v. State for the proposition that a “trial court may
only award restitution to the victim or victims of the offenses for which the defendant has been
convicted.” 83 S.W.3d 909, 912 (Tex. App.—Eastland 2002, pet. ref’d). Because Appellant
disputes the amount rather than the recipient of the restitution, this proposition fails to support
Appellant’s argument.
        In response, the State argues that the restitution amount is proper because the value alleged
in a theft does not limit the amount the trial court may order as restitution. In support of this
proposition, the State cites Campbell v. State, 5 S.W.3d 693 (Tex. Crim. App. 1999). In Campbell,
the appellant was convicted of theft of property valued at $20,000.00 or more but less than
$100,000.00. Id. at 695. The trial court recommended restitution in the amount of $100,000.00
as a condition of parole. Id. On appeal, the appellant argued that the trial court erred because the
amount of restitution in a theft conviction is restricted by the upper limit of the property value
range of theft for which the person was convicted. Id. at 697. The court of criminal appeals
disagreed, holding that the only recognized limits on a trial court’s authority to order restitution
are that (1) the restitution must have a factual basis within the loss of the victim that is reflected in
the record, (2) the restitution must be for a crime for which the offender is criminally responsible,
and (3) if restitution is ordered for third parties, the third party losses must be adjudicated. Id. at
699. The court further explained that the theft amount alleged in an indictment does not form a
factual basis for restitution but only affects the question of whether the offense is a felony or
misdemeanor. Id.
        Here, like in Campbell, the amount of restitution ordered exceeds the monetary range
indicated in the offense name. However, because the amount of restitution a trial court may order



                                                   2
is not restricted by the range indicated in the offense name, the trial court here did not err by
ordering restitution outside the range indicated in the offense name under which Appellant was
convicted. See id. at 702. Accordingly, we overrule Appellant’s sole issue.


                                                  DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.

                                                                JAMES T. WORTHEN
                                                                   Chief Justice



Opinion delivered March 4, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            MARCH 4, 2020


                                         NO. 12-19-00083-CR


                                    APRIL LEAH GONZALES,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 87th District Court
                     of Anderson County, Texas (Tr.Ct.No. 87CR-16-33035)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.